                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


CORNELIUS TUCKER,                             )
                                              )
                      Plaintiff,              )
                                              )
       v.                                     )       1:18CV897
                                              )
CPL. KIVETT et. al.,                          )
                                              )
                      Defendants.             )


             MEMORANDUM OPINION AND RECOMMENDATION
                OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff, a pretrial detainee, alleges that his constitutional rights were violated and

brings this pro se action pursuant to 42 U.S.C. § 1983. (Docket Entry 2.) Defendants, “Chief

of Winston-Salem Police Department,” Catrina Thompson, “Internal Affairs Division

Winston-Salem Police Department,” and Sgt. Dorn, have filed a motion to dismiss pursuant

to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. (Docket Entry 30.)

Defendants have also filed a Motion for a Prefiling Injunction, requesting that Plaintiff must

obtain leave of Court before filing any future civil complaints in the Middle District of North

Carolina. (Docket Entry 37.)

I. BACKGROUND

       Plaintiff originally filed this action pro se on October 24, 2018 against Cpl. Kivett, Sheriff

Schatzman, Sgt. Ingle, Major Slater, Capt. Guard Settle, and Dr. Cunningham alleging, inter

alia, due process violations, first amendment violations, cruel and unusual punishment, and



                                                  1
deliberate indifference to a serious medical need. (Docket Entry 2.) Many of these claims do

not pertain to the Defendants that have moved to dismiss.

        On November 15, 2018, Plaintiff amended the Complaint to include Defendants Chief

of Winston-Salem Police Department (“WSPD”), Catrina Thompson, and the WSPD Internal

Affairs Division, among other defendants. (Docket Entry 8.) The first page of Plaintiff’s

Amended Complaint alleges, inter alia, fraud, extortion, embezzlement, and violations of the

Plaintiff’s first, fourth, fifth, sixth, and fourteenth constitutional amendment rights. (Id. at 1.)

Specifically, Plaintiff included Police Chief Thompson and the Internal Affairs Division “due

to depriv[ation] of right(s) to file complaints regarding: life insurance policies, $10,000, stolen,

fraud.” (Id.) In the same Amended Complaint, Plaintiff claims that Defendant Jeri Wagner

obtained his property by false pretenses, exploited Plaintiff as a disabled elder, and committed

forgery, extortion, and embezzlement regarding Plaintiff’s life insurance policies. (Id.) Later

in the complaint, Plaintiff admits that “[e]ventually, [he] filed Superior C[ourt] claims on Jeri

Wagner” and he is merely waiting for access to the case number. (Id. at 2.) Plaintiff further

alleges that Thompson and the Internal Affairs Division “refused to reply” and discriminated

against Plaintiff “based upon upon [his] jail detainee-status.” Plaintiff also requests

               that, defendants, Police: Thompson, internal affairs div[ision],
               also produce for inspection [a number of documents, a] reason
               for not replying to complaints, [and other documents] pertaining
               to not replying to complaints. Although . . . in journal
               [newspaper], Thompson stated she answer[s] all complaints
               about police complaints to citizens, I’m only a jail detainee.
(Id.)

        Plaintiff also amended the Complaint to include Sergeant Dorn of the WSPD. (Id. at

4) Plaintiff’s allegations against Sgt. Dorn are as follows:


                                                 2
               Police Detective Sgt. Dorn, in an interview April 16, 2015, [said]
               that he received results of DNA test and didn’t mention there are
               3 or 4 other/additional DNA [samples of] other persons.
               [H]owever, my attorney Jason B. Crump told me he had an
               independent DNA testing that had additional DNA of other
               persons on a terrycloth, amounting [to] unlawful, wrongful DNA
               analysis . . . Dorm[’]s [sic] partner took a soda can out [of my]
               trash [that] I’d placed to illegally obtain fingerprints, to place
               them for sole purpose [of a] conspiracy-campaign. Sgt. Dorn
               ordered said police detective, name-unknown, to throw away said
               can, which exposed the intent to incriminate Tucker falsely. . . .
               Racial discrimination, both Caucasian, I’m Af[rican] Amer[ican.]
(Id.)
        Originally, Plaintiff sought injunctive relief in the form of an MRI scan or neurological

examination. (Docket Entry 2.) In his Amended Complaint, Plaintiff seeks an injunction, as

well as punitive and compensatory damages. (Docket Entry 8.)

II. DISCUSSION

    A. Rule 12(b)(6) Motion to Dismiss

        Under Federal Rule of Civil Procedure 12(b)(6), a defendant may seek dismissal of a

complaint for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P.

12(b)(6). A motion to dismiss for failure to state a claim should be granted if the complaint

does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). In other words, the factual allegations must “be

enough to raise a right to relief above the speculative level.” Id. at 555. “Thus, while a plaintiff

does not need to demonstrate in a complaint that the right to relief is ‘probable,’ the complaint

must advance the plaintiff's claim ‘across the line from conceivable to plausible.’” Walters v.

McMahen, 684 F.3d 435, 439 (4th Cir. 2012) (quoting Twombly, 550 U.S. at 570). As explained

by the United States Supreme Court:



                                                 3
               A claim has facial plausibility when the plaintiff pleads factual
               content that allows the court to draw the reasonable inference
               that the defendant is liable for the misconduct alleged. The
               plausibility standard is not akin to probability requirement, but it
               asks for more than a sheer possibility that a defendant has acted
               unlawfully. Where a complaint pleads facts that are merely
               consistent with a defendant's liability, it stops short of the line
               between possibility and plausibility of entitlement to relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotations and citations omitted).

       A 12(b)(6) motion tests the sufficiency of a complaint and “does not resolve contests

surrounding the facts, the merits of a claim, or the applicability of defenses.” Republican Party

of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). Accordingly, a court should “assume the

truth of all facts alleged in the complaint and the existence of any fact that can be proved,

consistent with the complaint's allegations.” E. Shore Mkts. Inc. v. J.D. Assocs. Ltd. P'ship, 213

F.3d 175, 180 (4th Cir. 2000). Although the truth of the facts alleged is assumed, courts are

not bound by the “legal conclusions drawn from the facts” and “need not accept as true

unwarranted inferences, unreasonable conclusions, or arguments.” Id. While courts construe

pro se complaints liberally, a court should not fashion Plaintiff's arguments for him. See Small

v. Endicott, 998 F.2d 411 (7th Cir. 1993). Likewise, a court should not “conjure up questions

never squarely presented.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

       A motion to dismiss pursuant to Rule 12(b)(6) must be read in conjunction with Federal

Rule of Civil Procedure 8(a)(2). Rule 8(a)(2) requires only “a short and plain statement of the

claim showing that the pleader is entitled to relief,” so as to “give the defendant fair notice of

what the . . . claim is and the grounds upon which it rests.” Twombly, 550 U.S. at 555 (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)). Rule 8 does not, however, unlock the doors of

discovery for a plaintiff armed with nothing more than conclusions. Fair notice is provided

                                                4
by setting forth enough facts for the complaint to be “plausible on its face” and “raise a right

to relief above the speculative level on the assumption that all the allegations in the complaint

are true (even if doubtful in fact.”) Id. at 555 (internal citations omitted). “Rule 12(b)(6) does

not countenance . . . dismissals based on a judge's disbelief of a complaint's factual allegations.”

Id. at 556 (quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). In addition, pro se complaints

are to be liberally construed in assessing sufficiency under the Federal Rules of Civil Procedure.

Erickson v. Pardus, 551 U.S. 89, 94 (2007). However, even under this liberal construction,

“generosity is not a fantasy,” and the court is not expected to plead a plaintiff's claim for him.

Bender v. Suburban Hosp., Inc., 159 F.3d 186, 192 (4th Cir. 1998). The Supreme Court has “never

suggested that procedural rules in ordinary civil litigation should be interpreted so as to excuse

mistakes by those who proceed without counsel.” McNeil v. United States, 508 U.S. 106, 113

(1993). “Accordingly, pro se litigants are not entitled to a general dispensation from the rules

of procedure or court imposed deadlines.” Hewitt v. Hutchins, 309 F. Supp.2d 743, 748–49

(M.D.N.C. 2004) (internal quotations marks omitted).

       This court has interpreted the Complaint in this matter to be filed pursuant to 42 U.S.C.

§ 1983, which, “‘is not itself a source of substantive right,’ but merely provides ‘a method for

vindicating federal rights elsewhere conferred.’” Albright v. Oliver, 510 U.S. 266, 271 (1994)

(quoting Baker v. McCollan, 443 U.S. 137, 144, n.3 (1979)). A civil action under § 1983 “creates

a private right of action to vindicate violations of ‘rights, privileges, or immunities secured by

the Constitution and laws of the United States.’” Rehberg v. Paulk, 132 S.Ct. 1497, 1501 (2012)

(quoting Imbler v. Pachtman, 424 U.S. 409, 417 (1976)). To state a claim under § 1983, a plaintiff

must allege two essential elements: (1) that a right secured by the Constitution or laws of the


                                                 5
United States was violated, and (2) that the alleged violation was committed by a person acting

under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

       1.      Chief of Winston-Salem Police Department, Catrina Thompson, and Winston-
               Salem Police Department Internal Affairs Division

       It is unclear from the Amended Complaint what rights secured by the Constitution or

federal laws Plaintiff alleges were violated by the Chief of WSPD, Thompson, and the WSPD

Internal Affairs Division. A liberal reading of the Amended Complaint, however, suggests

that Plaintiff may be alleging a denial of access to the court and an equal protection violation.

Although Plaintiff contends that Defendants “refused to reply” to his complaints (Docket

Entry 8 at 2), it is unclear to this Court whether Plaintiff is referring to verbal complaints,

written grievances, or legal complaints filed with the Court.

                                 Denial of Access to the Court

       In the first page of Plaintiff’s Amended Complaint, he alleges he was denied his

“right(s) to file complaints[.]” (Docket 8 at 1.) It is unclear whether Plaintiff is claiming he

was denied effective access to the courts. Pretrial detainees “possess at least the same rights

as convicted prisoners.” Williamson v. Stirling, 912 F.3d 154, 176 (4th Cir. 2018) (citing Bell v.

Wolfish, 441 U.S. 520, 545 (1979) (“[P]retrial detainees, who have not been convicted of any

crimes, retain at least those constitutional rights that we have held are enjoyed by convicted

prisoners.”)). Prisoners do have a fundamental constitutional right of access to the courts.

Bounds v. Smith, 430 U.S. 817 (1977). However, “[t]o prevail on a claim of denial of access to

the court, prisoners must demonstrate actual injury.” Long v. Vaughan, 652 Fed. Appx. 176,

178 (4th Cir. 2016) (unpublished) (citing Lewis v. Casey, 518 U.S. 343, 350–51 (1996)). “Thus, a



                                                6
prisoner must show that the prison policies ‘hindered his effort to pursue a legal claim.’” Id.

(quoting Casey, 518 U.S. at 351).

       Here, Plaintiff has failed to allege that he was hindered in his effort to pursue legal

claims. Although Plaintiff alleges that Defendants denied him of his right to file claims

regarding his insurance policies, in the same Amended Complaint, Plaintiff includes his

insurance policy allegations against Defendant Wagner. Moreover, Plaintiff later admits that

he eventually filed Superior Court claims against Defendant Wagner. Plaintiff has not alleged

any cognizable injury, and, therefore, Plaintiff has not stated a claim upon which relief can be

granted.

                                    Equal Protection Violation

       The Equal Protection Clause of the Fourteenth Amendment provides that “[n]o State

shall . . . deny to any person within its jurisdiction the equal protection of the laws.” U.S.

Const. amend. XIV, § 1. The Fourth Circuit has held that

               [t]o succeed on an equal protection claim, a plaintiff must first
               demonstrate that he has been treated differently from others with
               whom he is similarly situated and that the unequal treatment was
               the result of intentional or purposeful discrimination. Once this
               showing is made, the court proceeds to determine whether the
               disparity in treatment can be justified under the requisite level of
               scrutiny.

Morrison v. Garraghty, 239 F.3d 648, 654 (4th Cir. 2001).

       Here, Plaintiff’s allegation that Defendants discriminated against him is merely

conclusory. Plaintiff made no attempt to explain how he was treated differently from other

detainees. Moreover, a “jail-detainee status” (Docket 8) does not raise the level of scrutiny,

because inmates are not a protected class. O'Bar v. Pinion, 953 F.2d 74, 82 (4th Cir.


                                                7
1991). Thus, Plaintiff does not appropriately state a claim for relief under the equal protection

clause of the fourteenth amendment.

       2.     Sgt. Dorn

       It is unclear from the Amended Complaint what rights secured by the Constitution or

federal laws Plaintiff alleges were violated. A liberal reading of the Amended Complaint,

however, suggests that Plaintiff may be alleging due process and equal protection violations.

Plaintiff appears to be accusing the Defendant of racial discrimination and conspiring to

deprive Plaintiff of his due process rights by manufacturing a case against him using false

evidence.

                                    Due Process Violation

       “In general, exhaustion of state remedies is not prerequisite to an action under § 1983,

even an action by a state prisoner.” Heck v. Humphrey, 512 U.S. 477 (1994) (internal quotation

marks and citations omitted). However, in order to recover damages for actions that would

“render a conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction or

sentence has been reversed on direct appeal, expunged by executive order, declared invalid by

a state tribunal authorized to make such determination, or called into question by a federal

court’s issuance of a writ of habeas corpus[.]” Id. at 486-87. The Supreme Court has further

held that

              [a] claim for damages bearing that relationship to a conviction or
              sentence that has not been so invalidated is not cognizable under
              § 1983. Thus, when a state prisoner seeks damages in a § 1983
              suit, the district court must consider whether a judgment in favor
              of the plaintiff would necessarily imply the invalidity of his
              conviction or sentence; if it would, the complaint must be
              dismissed unless the plaintiff can demonstrate that the conviction
              or sentence has already been invalidated.

                                               8
Id. at 187.

        Here, Plaintiff cannot seek civil redress for his conspiracy claim against Defendant

Dorn. Plaintiff has not alleged that his conviction or sentence has been expunged, reversed,

invalidated, or called into question.      In fact, Plaintiff does not specify which criminal

conviction or sentence of his that the allegations against Defendant Dorn are referencing.

However, if Plaintiff’s action alleging that Defendant Dorn conspired to manufacture a case

against him using false evidence was successful, it would imply the invalidity of Plaintiff’s

criminal conviction or confinement. A § 1983 action is not the “appropriate vehicle” for

Plaintiff challenging the validity of a criminal judgment, see id. at 486, thus, his conspiracy claim

against Defendant Dorn must be dismissed.

                                   Equal Protection Violation

        Again, Plaintiff’s allegation that Defendants discriminated against him is merely

conclusory. Although race is a protected status that raises the level of scrutiny, Plaintiff made

no attempt to explain how he was treated differently based on his race. Though it is possible

that Defendant Dorn racially discriminated against Plaintiff, the facts are not sufficient to cross

“the line from conceivable to plausible,” Twombly, 550 U.S. at 570, and thus, Plaintiff does not

appropriately state a claim for relief under the equal protection clause of the fourteenth

amendment.

        In summation, as to these Defendants, because Plaintiff’s allegations are either

conclusory or relief is unavailable to him through a § 1983 action, Plaintiff’s complaint should

be dismissed for failure to state a claim upon which relief can be granted.




                                                 9
   B. Motion for a Prefiling Injunction

       Under the All Writs Act, 28 U.S.C. § 1651(a) (2000), a federal court may restrict access

to the courts for repeat vexatious and malicious litigants. Cromer v. Kraft Foods N. Am., Inc., 390

F.3d 812, 817 (4th Cir. 2004). District courts have inherent power to control the judicial

process and to redress conduct that abuses the process. Silvestri v. General Motors Corp., 271 F.3d

583, 590 (4th Cir. 2001) (citation omitted). Pro se litigants are subject to the same rules. See

Armstrong v. Koury Corp., 16 F.Supp.2d 616, 620 (M.D.N.C. 2004) (pro se litigant who engaged

in continuing harassment of defendant corporation through the filing of legal arguments that

were “frivolous and lack[ed] evidentiary support” subject to Rule 11 sanctions). However,

limiting a pro se litigant's free access to the courts should be approached with caution and

restrictions imposed only if “exigent circumstances” exist, such as continuous abuse of the

judicial process by filing meritless and repetitive actions. Cromer, 390 F.3d at 818.

       The court in Cromer set forth the proper circumstances and factors this court must

consider in determining whether a pre-filing injunction is appropriate. Id. Under this test, the

court must

               weigh all the relevant circumstances, including (1) the party's
               history of litigation, in particular whether he has filed vexatious,
               harassing, or duplicative lawsuits; (2) whether the party had a
               good faith basis for pursuing the litigation, or simply intended to
               harass; (3) the extent of the burden on the courts and other
               parties resulting from the party's filings; and (4) the adequacy of
               alternative sanctions.
Id. Because of due process concerns, pre-filing injunctions must be narrowly tailored based

on the circumstances of each case. Id. “Ultimately, the question the court must answer is

whether a litigant who has a history of vexatious litigation is likely to continue to abuse the


                                                10
judicial process and harass other parties.” Safir v. U.S. Lines, Inc., 792 F.2d 19, 24 (2d Cir. 1996)

(internal citation and quotation omitted). The district court must also “afford the litigant

notice and an opportunity to be heard.” Larrimore v. Williamson, 288 F. App'x 62, 62 (4th Cir.

2008) (unpublished) (citing Cromer, 390 F.3d at 819). Notably, the Fourth Circuit has deemed

notice to be sufficient when a litigant is given “proper notice of the magistrate's

recommendations and ample opportunity to register his objections” before the injunction was

imposed. Joyner v. Riley, No. 88–6698, 1988 WL 131841, at *1 (4th Cir. Dec. 2, 1988)

(unpublished).

       Here, the Defendants have motioned for a prefiling injunction that would require

Plaintiff to obtain leave of Court before filing any future civil complaints in this Court. (Docket

38). Plaintiff, proceeding pro se, is a pretrial detainee. Although Plaintiff has an extensive

history of litigation, barring all civil complaints without leave of court is a drastic measure that

could create due process concerns.

       Defendants also request that, at a minimum, the prefiling injunction should be narrowly

tailored to require plaintiff to allege both the necessary factual basis and the grounds that will

support his right to the relief sought in this matter. (Docket 38 at 3). This condition, likewise,

goes beyond what is necessary to protect this court from Plaintiff’s repetitive filings. This

matter was already discussed with Plaintiff in the proceedings held on March 12, 2019. (Text

Order dated March 12, 2019.) Plaintiff orally clarified what relief he is seeking from this Court,

and Plaintiff was warned that continuous indecipherable filings distract this Court from review

of potentially meaningful pleadings and is not an efficient use of judicial resources. (Id.) As a

result of this warning, Plaintiff ceased his repetitive filings on the matter. Moreover, if Plaintiff


                                                 11
is bringing vexatious or frivolous claims, this Court has the discretion to further caution

Plaintiff or impose Rule 11 sanctions. See Armstrong, 16 F. Supp.2d at 620. Thus, there are

adequate alternatives to a prefiling injunction available to this court, and a prefiling injunction

is inappropriate at this time.

III. CONCLUSION

       For the foregoing reasons, IT IS RECOMMENDED that Defendants’ Motion to

Dismiss (Docket Entry 30) be GRANTED, and Defendants Chief of WSPD, Thompson, the

WSPD Internal Affairs Division, and Sgt. Dorn be dismissed from this action.

       IT IS FURTHER RECOMMENDED that Defendants’ Motion for a Prefiling

Injunction (Docket Entry 37) be DENIED.



                                                     ________________________________
                                                                   Joe L. Webster
                                                           United States Magistrate Judge


July 24, 2019
Durham, North Carolina




                                                12
